
	
		I
		112th CONGRESS
		2d Session
		H. R. 3895
		IN THE HOUSE OF REPRESENTATIVES
		
			February 3, 2012
			Mr. Miller of Florida
			 introduced the following bill; which was referred to the
			 Committee on the
			 Budget
		
		A BILL
		To amend the Balanced Budget and Emergency Deficit
		  Control Act of 1985 to clarify that all veterans programs are exempt from
		  sequestration.
	
	
		1.Short titleThis Act may be cited as the
			 Protect VA Healthcare Act of
			 2012.
		2.Clarification of
			 exemption for all veterans programs
			(a)In
			 generalSection 256(e)(2) of
			 the Balanced Budget and Emergency Deficit Control Act of 1985 is amended by
			 striking subparagraph (E) (relating to veterans’ medical care).
			(b)Conforming
			 amendmentThe subsection
			 heading of section 256(e) of the Balanced Budget and Emergency Deficit Control
			 Act of 1985 is amended by striking the comma after centers and by striking
			 and veterans’ medical
			 care.
			
